DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B reading on claims 1-7 in the reply filed on 11/08/2021 is acknowledged.
Claims 8-16 have been considered withdrawn since these claims reading on the non-elected species A and C.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aaron et al. (6,216,486).
Regarding claim 1, Aaron discloses a floating cold thermal energy storage vessel comprising an ice battery (10; see figure 1), the ice battery comprising: 
a storage tank (24) configured to store thermal energy in the form of ice (solidification of water) and chilled liquid (water; Col. 4, lines 9-12 and Col. 5, lines 20-34); 
a chiller (18) coupled to a refrigerant loop (48), the chiller (18) operable to cool the refrigerant (the refrigerant glycol in the loop 48) in the refrigerant loop (48; Col. 4, lines 4-21); 
the refrigerant loop (48) coupled to the storage tank (24) and operable to transfer thermal energy between the chiller (18) and storage tank (24) to cool the liquid (water) in the storage tank (24) to form ice (ice; Col. 5, lines 20-34; see figure 1); and 
a heat exchanger (12) coupled to the refrigerant loop (48; the heat exchanger thermally coupled to the refrigerant loop to perform heat transfer), a liquid inlet (the inlet of heat exchanger which corresponds to the line which associated with the ice-water pump 36), and a liquid outlet (the outlet of the heat exchanger 12 which corresponds to the line 40), the heat exchanger (12) configured to cool heated liquid received from the liquid inlet and supply cooled liquid to the liquid outlet using the thermal energy stored in the storage tank (24) via the refrigerant loop (48; see figure 1).
Regarding claim 4, Aaron discloses the liquid outlet and the liquid inlet are coupled to a district cooling source (the air handle device 44; see figure 1).
Regarding claim 6, Aaron discloses the refrigerant comprises at least one of glycol (Col. 4, lines 9-12), ammonia, and lithium bromide (LiBr).
Regarding claim 7, Aaron discloses the chiller (18) comprises one or more of a compression chiller (18; see figure 1) and an absorption chiller.

Allowable Subject Matter
Claim 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 
The prior art of record fails to disclose the storage tank is integrated into a hull as required in claim 2; and the floating cold thermal energy storage vessel is moored in a water body proximate to the district cooling source as required in claim 5. Also, there is no further teachings or motivation to modify the floating cold thermal energy storage vessel of Aaron in order to arrive the claim invention. Therefore, claims 2-3 and 5 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763